NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4755-17T3

M.A.,1

          Plaintiff-Respondent,

v.

A.I.,

     Defendant-Appellant.
____________________________

                    Argued October 17, 2019 – Decided October 31, 2019

                    Before Judges Whipple and Mawla.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Union County, Docket
                    No. FM-20-0973-09.

                    A.I., appellant, argued the cause pro se.

                    M.A., respondent, argued the cause pro se.

PER CURIAM




1
  We use initials in this opinion to be consistent with our prior appellate decision
in order to protect the children's privacy notwithstanding they are now adults.
      Defendant appeals from a June 1, 2018 denial of his motion for

reconsideration of an April 20, 2018 denial of a motion for relief from judgment

and motion for recusal of the trial judge.

      The parties were involved in an extensive and extended matrimonial

litigation dating back to 2009, which resulted in over 120 orders to date. The

litigation was bifurcated into two separate trials – one to determine the custody

and parenting time issues, M.A. v. A.I., No. A-4021-11 (App. Div. Dec. 15,

2014), and one to determine the financial issues, M.A. v. A.I., No. A-2800-13

(App. Div. April 4, 2017). The history of this case is fully recounted in our prior

decisions and need not be fully repeated here.

      In sum, plaintiff and defendant married in Romania in 1989 and had two

children, both of whom are now adults. On January 7, 2009, plaintiff filed a

complaint for divorce based on irreconcilable differences. As a result of the

extensive number of motions filed, the trial court bifurcated the matter,

separating the custody and parenting claims from the financial claims. The

custody and parenting claims resulted in numerous orders and a twenty-three

day trial to determine if defendant alienated the children from their mother.

      The trial included expert witnesses, resulting in high expert and counsel

fees for both litigants. The trial judge issued an order mandating, among other


                                                                           A-4755-17T3
                                        2
issues, therapy for the family and that defendant contribute to the cost.

Defendant appealed the trial court's decision. We reversed and remanded the

matter due to the trial court's impermissible reliance on parental alienation

syndrome, because the reliability and acceptance of the science undergirding the

theory was not established at trial.

      We issued that decision on December 15, 2014.          In the interim, the

bifurcated financial matters continued in litigation. On November 14, 2013,

following an eight-day trial, the court entered a final judgment of divorce. In

addition to ordering equitable distribution of the marital assets, the trial court

found plaintiff's legal fees approximated $797,278, of which $520,000 were

associated with the custody portion of the litigation, and defendant's legal fees

totaled $117,712 to two different attorneys. Because a significant portion of the

legal fees were incurred from enforcing various custody orders against

defendant and compelling his compliance with other court orders, the court

found defendant acted in bad faith and caused the protracted litigation in the

custody phase. As a result, the court held defendant responsible for $370,000

of plaintiff's legal fees, plus interest, for the custody phase of the divorce

litigation, as well as for all of the expert fees.




                                                                          A-4755-17T3
                                           3
      After the court entered the final judgment for divorce in November 2013,

defendant moved for reconsideration, objecting to fourteen of the twenty-one

decisions rendered. On February 4, 2014, the court denied the motion for

reconsideration. Two days later, the court signed an amended judgment of

divorce clarifying the amount credited to each party, and the total amount

defendant owed plaintiff was $308,340, whereas plaintiff owed defendant

$43,596.   Even after applying the amounts held in escrow for defendant's

obligations, $264,804 was still due.

      Defendant appealed from the final judgment of divorce and the denial of

the motion for reconsideration. We affirmed the trial's court decision on April

4, 2017, after we determined the judge's findings were well supported by the

record. With respect to the legal fees and defendant's contentions of improper

bifurcation of the matters, we found no abuse of discretion.

      Defendant appealed the matter to the New Jersey Supreme Court, and his

petition was denied. M.A. v. A.I., 233 N.J. 108 (2017). He then appealed to the

United States Supreme Court, and was denied certiorari. A.I. v. M.A., ___ U.S.

___, 138 S. Ct. 980 (2018). Following these denials, he returned to the Family

Part and moved for recusal of the judge as well as for relief from the financial

judgment. While he did not file a proper motion for recusal and instead sent a


                                                                        A-4755-17T3
                                       4
letter to the assignment judge, the trial judge nevertheless chose to address the

matter. Defendant contended the judge should recuse himself both because he

served in the Civil Division with a presiding judge whose wife was involved in

the underlying matrimonial litigation, and because defendant believed the judge

would hold him in contempt for his submission of inappropriate certifications.

The trial judge rejected the argument as specious and baseless, and so do we.

      Pursuant to Rule 4:50-1, defendant argued he was entitled to relief from

the judgment of divorce because the financial determinations made therein were

made without knowledge of our decision reversing and remanding the custody

matter. Defendant asserted that because the original custody determination was

reversed, the apportionment of fees from the custody trial was inappropriate,

and plaintiff was therefore no longer entitled to the award of any fees based on

that trial. The trial judge denied the motion for relief from judgment, stating

one of the "basic concept[s] of the rule of law . . . is that litigants are entitled to

finality. . . . [M]atters decided by a [c]ourt are not subject to an . . . infinite

number of challenges to the decisions of the [c]ourt." He held the denial of

defendant's petition to the United States Supreme Court should have concluded

defendant's challenges to the four-year old order, and found "none of the reasons

outlined in [Rule] 4:50-1 support[] amending the judgment order." Ultimately,


                                                                               A-4755-17T3
                                          5
the trial judge rejected the motion because there was no basis for defendant's

application, and defendant was "not entitled to re-litigate the same matters over

and over again."

       On May 7, 2018, defendant then moved for reconsideration pursuant to

Rule 4:49-2, which was also denied. The trial judge declined to hear oral

arguments on the matter, citing Kozak v. Kozak,2 holding a court need not grant

oral argument if satisfied the motion is made for the purpose of abusing the

judicial system and the other parties. He also denied oral argument because it

would be unproductive, given the motion did not properly present substantive

issues to the court, citing Palombi v. Palombi, 414 N.J. Super. 274, 285-88 (App.

Div. 2010). The trial judge again found defendant's motion to be specious, and

that the same arguments were already litigated and rejected by this court, and

further held the motion for recusal was baseless for the reasons given in his

decision on the initial motion. While the trial judge also found this matter to be

frivolous litigation under Rule 1:4-8, he declined to impose sanctions.

       This appeal followed. Defendant raises the following issues on appeal.

             POINT I. THE REVERSAL OF THE ATTORNEY
             AND EXPERT FEES WAS DELAYED BECAUSE OF
             THE FAILURE TO PROPERLY APPLY [RULE] 4.42-
             9(D) AND AN IMPROPER BIFURCATION.

2
    280 N.J. Super. 272 (Ch. Div. 1994).
                                                                          A-4755-17T3
                                           6
            POINT II. THE REVERSAL OF THE ATTORNEY
            AND EXPERT FEES IS GUARANTEED UNDER
            [RULE] 4.50-1(E).

            POINT III. APPARENT CONFLICT OF INTEREST
            AND BIASED DECISIONS HAVE NEGATIVELY
            AFFECTED THIS CASE.

      We address each argument in turn. At the outset, we note res judicata bars

re-litigation of claims or issues already litigated. Velasquez v. Franz, 123 N.J.

498, 505 (1991). "In essence, the doctrine . . . provides that a cause of action

between parties that has been finally determined on the merits b y a [court]

having jurisdiction cannot be re[-]litigated by those parties or their privies in a

new proceeding." Ibid. (citing Roberts v. Goldner, 79 N.J. 82, 85 (1979)). "For

a judicial decision to be accorded res judicata effect, it must be a valid and final

adjudication on the merits of the claim." Id. at 506 (citation omitted).

      Defendant had the chance to fully litigate all of the issues now before the

court during his custody and financial trial appeals. His chance to litigate and

appeal any issues from the trial judges' decisions was during those trials and

subsequent appeals of the case in 2014 and 2017. When this matrimonial case

was bifurcated into separate trials for custody and financial issues, each of those

matters was fully litigated in extensive trials, including a twenty-three day trial




                                                                            A-4755-17T3
                                         7
regarding the custody and parenting time issues and an eight-day trial regarding

the financial issues.

      When these trials were appealed, we rendered comprehensive, final, and

binding decisions regarding the matters. Our 2014 decision reversed the custody

determination on the very specific issue of the trial judge's error in basing

custody and parenting time determinations on unreliable science in the expert's

testimony. We remanded the matter to the Family Part for establishment of a

parenting time schedule for defendant and potential reunification with his

children, and the New Jersey Supreme Court denied the petition to hear the case.

Thus, notwithstanding the remand, our decision was final and binding on the

parties.

      The 2017 decision regarding the financial issues affirmed the decisions of

the trial judge in full. The panel addressed and adjudicated all the meritorious

arguments defendant raised, including but not limited to the award of fees to the

plaintiff. Ultimately, we affirmed the trial judge's decision, holding he did not

abuse his discretion by awarding attorney's fees to plaintiff because defendant

acted in bad faith, and defendant's petitions to the New Jersey and United States

Supreme Court were subsequently denied. As such, our decision regarding the

financial issues trial was a final decision on the merits and is therefore binding


                                                                          A-4755-17T3
                                        8
on the parties. Defendant is now contesting these same findings by merely

repackaging his arguments. His argument rests on the logic that because our

2014 custody decision was reversed and remanded, the portion of the fees

awarded in the financial trial relating to the 2014 decision should also be

reversed. However, defendant's argument does not recognize that fees were

awarded due to his bad faith actions throughout the entire matrimonial litigation

and nothing in our custody decision undermined such a finding. Moreover, the

findings defendant contests were already affirmed and are binding und er the

doctrine of res judicata as discussed above.

      Therefore, defendant is estopped from bringing this claim under the

doctrine of res judicata. The same reasoning applies to defendant's argument

concerning bifurcation.     Defendant already contested the bifurcation in his

appeal of the financial trial, and the matter was decided. As discussed above,

res judicata bars re-litigation of this issue.

      Similarly, defendant's arguments regarding Rule 4:42-9(a)(1) are

unpersuasive. Defendant contends, under Rule 4:42-9(d), the fee award was

impermissible, as subsection (d) prohibits separate orders for allowances of fees.

It states, "[a]n allowance of fees made on the determination of a matter shall be

included in the judgment or order stating the determination." R. 4:42-9(d).


                                                                          A-4755-17T3
                                          9
      However, the rule's annotations provide little to no assistance for

defendant's claim that this portion of the rule precludes the award of attorney's

fees in this matter.     Here, defendant is not contesting the timing of the

application made for an award of counsel fees, but rather is contesting the

judgment awarding the fees itself. Further, there are no facts in the record

indicating the application for counsel fees was made out of time, nor is this the

argument defendant is attempting to make with regard to the rule. The rule's

intention is to ensure later applications for the award of attorney's fees are not

made after a final determination on the case as a whole has been made, which

was not the case here.

      Moreover, the trial judge properly awarded counsel and expert fees to the

plaintiff, making findings of fact, which we affirmed in 2017. We found the

trial judge did not abuse his discretion by awarding expert and counsel fees to

plaintiff because defendant acted in bad faith during litigation.

      Having fully considered the record and the submissions of the parties,

pursuant to Rule 2:11-3(e)(1)(E) we do not address defendant's additional

arguments because they lack sufficient merit to warrant discussion in a written

opinion.

      Affirmed.


                                                                          A-4755-17T3
                                       10